NOT FOR PUBLICATION                         FILED
                     UNITED STATES COURT OF APPEALS                      MAR 16 2015
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                             FOR THE NINTH CIRCUIT


UNITED STATES OF AMERICA,                        No. 14-50146

             Plaintiff - Appellee,               D.C. No. 2:09-cr-00682-SVW

   v.
                                                 MEMORANDUM*
JORGE CASTILLEJO HUNOSTA, a.k.a.
Mike Castillego, a.k.a. Jorge Huandsta
Castillejo, a.k.a. Erik Caston, a.k.a. Saul
Matias,

             Defendant - Appellant.

                     Appeal from the United States District Court
                         for the Central District of California
                     Stephen V. Wilson, District Judge, Presiding

                             Submitted March 10, 2015**

Before:       FARRIS, WARDLAW, and PAEZ, Circuit Judges.

        Jorge Castillejo Hunosta appeals from the district court’s judgment and

challenges the 18-month sentence imposed upon revocation of supervised release.

We have jurisdiction under 28 U.S.C. § 1291, and we affirm.
        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
        **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      Castillejo Hunosta contends that the district court erred by (1) failing to

address or consider his request that the revocation sentence run concurrently to the

sentence imposed for Castillejo Hunosta’s new criminal conviction, and (2) relying

on impermissible sentencing factors. We review for plain error, see United States

v. Valencia-Barragan, 608 F.3d 1103, 1108 (9th Cir. 2010), and find none. The

record reflects that the district court considered only proper sentencing factors, as

well as Castillejo Hunosta’s argument for a concurrent sentence, and sufficiently

explained the sentence. See 18 U.S.C. § 3583(e); United States v. Carty, 520 F.3d

984, 992 (9th Cir. 2008) (en banc).

      AFFIRMED.




                                           2                                    14-50146